national_office technical_expedited_advice_memorandum internal_revenue_service date number release date third party contact index uil no case-mis no tam-104003-04 cc intl associate area_counsel ------------------------------------------------ -------------------------- taxpayer's name taxpayer's address ------------------------------ ---------------------- ------------------------------- ---------------- -------------- -------------------------------------------------------- taxpayer's identification no years involved date of conference legend ------------------------------ uscorp uscorp-fsc ------------------------------------------------ countryx date1 industrya ---------------------- -------------------------- ------------------------------------------------------- issue in determining the foreign_sales_corporation fsc commission payable by uscorp to uscorp-fsc whether the taxpayer may compute the overall profit percentage opp under temp sec_1 b -1t c of the marginal_costing rules for a product by using the opp for the product or product line grouping in which the product is included if with respect to other products in the same product line the taxpayer uses an opp determined at a different overlapping level of the product line hierarchy tam-104003-04 in determining the extraterritorial income eti exclusion under sec_114 issue whether uscorp may compute the opp under the sec_941 marginal_costing rules for a product by using the opp for the product or product line grouping in which the product is included if with respect to other products in the same product line uscorp uses an opp determined at a different overlapping level of the product line hierarchy conclusion no in determining the fsc commission payable by uscorp to uscorp-fsc the taxpayer may not compute the opp under temp sec_1 b -1t c of the marginal_costing rules for a product by using the opp for the product or product line grouping in which the product is included if with respect to other products in the same product line the taxpayer uses an opp determined at a different overlapping level of the product line hierarchy this method of computing the opp is not permissible because it involves inclusion of a product in more than one product group in violation of the second sentence of temp sec_1 b -1t b ii conclusion compute the opp under the sec_941 marginal_costing rules for a product by using the opp for the product or product line grouping in which the product is included if with respect to other products in the same product line uscorp uses an opp determined at a different overlapping level of the product line hierarchy this method of computing the opp is not permissible because it involves inclusion of a product in more than one product group in violation of the second sentence of temp sec_1 b -1t b ii no in determining the eti exclusion under sec_114 uscorp may not facts uscorp is a domestic_corporation that files a consolidated federal_income_tax return with various wholly-owned domestic subsidiaries uscorp-fsc is a wholly-owned subsidiary of uscorp incorporated in countryx on date for taxable years ------- through ------- uscorp-fsc had in place a valid election to be treated as a fsc pursuant to sec_922 and sec_927 and in all other respects continuously maintained its status as a fsc as defined in sec_922 uscorp and certain of its domestic subsidiaries are engaged in the manufacture and worldwide sale of products in industrya and are related suppliers with respect to uscorp-fsc within the meaning of temp sec_1_927_d_-2t for purposes of this memorandum we refer to uscorp and the other related suppliers collectively as uscorp tam-104003-04 in amended returns timely filed pursuant to temp treas reg for taxable years ------- through ------- uscorp-fsc acted as commission agent with respect to sales of sec_927 export_property by uscorp which paid uscorp-fsc a commission determined using the combined taxable_income cti method of sec_925 for taxable_year ------- uscorp also sold sec_943 qualifying foreign trade property the gross_receipts derived from uscorp's sales of export_property and qualifying foreign trade property hereinafter product sales are foreign_trading_gross_receipts within the meaning of sec_924 and sec_942 respectively sec_1 a -1t e and c i as amended by t d c b for taxable years ------- and ------- uscorp and uscorp-fsc collectively taxpayer elected to group some of the product sales for purposes of applying the cti method taxpayer used the full costing rules to redetermine some cti amounts and used the marginal_costing rules to redetermine other cti amounts with respect to product sales for which taxpayer chose to apply the marginal_costing rules taxpayer grouped transactions for purposes of computing the opp taxpayer elected to group some of its product sales for purposes of applying the cti method taxpayer used the full costing rules to compute some cti amounts and used the marginal_costing rules to compute other cti amounts with respect to product sales for which taxpayer chose to apply the marginal_costing rules taxpayer grouped transactions for purposes of computing the opp group some of its product sales in applying the foreign_trade_income method of sec_941 to determine its eti exclusion under sec_114 uscorp used the full costing rules with respect to some transactions and groups of transactions and used the marginal_costing rules with respect to other transactions and groups of transactions with respect to product sales for which uscorp chose to apply the marginal_costing rules uscorp grouped transactions for purposes of computing the opp in its original income_tax return filed for taxable_year ------- uscorp elected to in the original income_tax returns filed for taxable years ------- through ------- although uscorp and uscorp-fsc are separate and distinct tax entities for simplicity we use the collective term taxpayer where we address the fsc context separately and where we address both the fsc and eti exclusion contexts simultaneously where we address the eti exclusion context separately we refer to uscorp rather than taxpayer where the discussion applies to uscorp or uscorp-fsc but not to both we use the name of the corporation rather than taxpayer effective date the fsc provisions were replaced with limited transition relief by the eti exclusion provisions see fsc repeal and extraterritorial_income_exclusion act of pub_l_no 114_stat_2423 sec_5 date tam-104003-04 at issue is the methodology that taxpayer used to group transactions for opp purposes uscorp’s product sales typically are categorized into a multi-tiered tree or hierarchy of products and product lines as shown in diagram below diagram abcdefgh abcd efgh ab cd ef gh a b c d e f g h this product hierarchy was based on distinctions among the product families that uscorp used for business and recordkeeping purposes and in marketing and selling its products the broadest product line abcdefgh comprises two narrower product lines abcd and efgh product line abcd in turn comprises two narrower product lines ab and cd while product line efgh comprises product lines ef and gh each of these narrower product lines comprise the various products for example product line ab includes products a and b a product constitutes the narrowest level at which transactions are grouped in accordance with recognized trade or industry usage within the meaning of temp sec_1 a -1t c ii taxpayer also represents that it determines fsc cti and eti exclusion foreign_trade_income for each product at either the transaction level or the product level of the hierarchy for example taxpayer determined cti for taxpayer represents that all products and product lines are properly determined the sole issue addressed by this memorandum is the permissibility of the opp grouping methodology described no opinion is expressed on any other issue including whether any specific product or product line conforms with the requirements of temp sec_1 a -1t c or b -1t b or whether any grouping redetermination was timely filed or otherwise conformed with the procedural requirements of temp sec_1 a -1t c i or e the term product families was used in the joint fact statement submitted as part of the team request it is not a defined term for fsc or eti exclusion purposes tam-104003-04 in grouping for opp purposes taxpayer first computes an opp for each product e either on a transaction-by-transaction basis or by grouping all product e transactions together at the product e level but taxpayer did not determine cti for product e by grouping the product e transactions with other transactions at the ef efgh or abcdefgh product line level product and product line a typical example is shown in diagram taxpayer computes an opp of for product a by grouping all transactions in that product taxpayer also computes an opp of for product line ab grouping all transactions in all products in that product line including products a and b the opp for product line ab is less than the opp for product a because the profitability of product b which has a lesser individual opp of is averaged with the profitability of product a to arrive at the opp for product line ab similarly working up the product line tree taxpayer computes an opp of for the broader product line abcd grouping all product lines under that product line including product lines ab and cd finally taxpayer computes an opp of for the broadest product line abcdefgh grouping all product lines under it including abcd and efgh opp limitation oppl with respect to each cti amount determined at the transaction or product level as the case may be in making this selection for a product taxpayer chooses the greatest of the opps for all the levels of the product lines that comprise that product for example for product a taxpayer chooses the opp computed separately for that product because that opp is greater than the opp computed for product line ab product line abcd or product line abcdefgh by contrast in the case of product b the opp computed for the abcd product line is greater than that computed for product b separately or at the level of product line ab or product line abcdefgh therefore taxpayer uses the opp computed for the entire product line abcd grouping as the operative opp to be used in determining the oppl with respect to product b cti notwithstanding that such grouping overlaps the product a grouping used for opp purposes to limit product a cti taxpayer then selects the opp grouping to be used in the determination of its law and analysis i the fsc and eti exclusion provisions a foreign_corporation that properly elects fsc treatment pursuant to sec_922 and sec_927 may under sec_921 exclude from its taxable_income portions of its foreign_trade_income derived from foreign_trading_gross_receipts under sec_924 and temp sec_1 a -1t b foreign_trading_gross_receipts of a fsc generally include gross_receipts from the sale of export_property a sec_5 in the law and analysis section of this memorandum we refer to these as opp groupings in contrast to method groupings which in this case are groupings for the purpose of computing fsc cti and eti exclusion foreign_trade_income under both the full costing and marginal_costing rules tam-104003-04 a the grouping rules sec_927 provides the fsc grouping rule although the eti exclusion provisions do not involve the concepts of the defined in sec_927 either by the fsc or by any principal for whom the fsc acts as a commission agent the commission payable to the fsc by a related_supplier may be determined under the administrative pricing rules of sec_925 which include the cti method under sec_925 under this method the fsc commission is computed by reference to full costing cti under temp sec_1 a -1t c or in the alternative marginal_costing cti pursuant to sec_925 and temp sec_1 b -1t separate fsc entity or commission payments they contain qualification requirements and computation methods that are analogous to those in the predecessor fsc provisions summarized above for this purpose the foreign_trade_income method for determining the eti exclusion under sec_941 is analogous to the fsc cti method for simplicity the discussion section of this memorandum addresses the issues using fsc terminology only but similar principles analyses and conclusions apply in the eti exclusion context temp sec_1 a -1t c provides in pertinent part b grouping of transactions - to the extent provided in regulations any provision of this subpart which but for this subparagraph would be applied on a transaction-by-transaction basis may be applied by the taxpayer on the basis of groups of transactions based on product lines or recognized industry or trade usage such regulations may permit different groupings for different purposes under this section are to be made on a transaction-by- transaction basis however at the annual choice made by the related_supplier if the administrative pricing methods are used some or all of these determinations may be made on the basis of groups consisting of products or product lines product or a product line will be accepted by a district grouping transactions i the determinations ii a determination by the related_supplier as to a references in this memorandum to temp treas reg ' a -1t c i include its successor treas reg ' a -1 c i where applicable see t d 2001_1_cb_1067 tam-104003-04 iii a choice by the related_supplier to group director if such determination conforms to either of the following standards recognized trade or industry usage or the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget executive office of the president a product shall be included in only one product line if a product otherwise falls within more than one product line classification transactions for a taxable_year on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year however the choice of a product or product line grouping applies only to transactions covered by the grouping and as to transactions not encompassed by the grouping the determinations are to be made on a transaction-by-transaction basis for example the related_supplier may choose a product grouping with respect to one product and use the transaction-by-transaction method for another product within the same taxable_year emphasis added sec_941 provides a grouping rule for the eti exclusion that is analogous to the fsc grouping rule in sec_927 pending the issuance of detailed administrative guidance the fsc grouping regulations cited above apply for purposes of the eti exclusion see staff of the joint_committee on taxation technical explanation of the senate amendment to h_r the fsc repeal and extraterritorial_income_exclusion act of jcx-111-00 pdollar_figure date hereinafter cited as jcx-111-00 computing combined taxable_income under subsection a in those cases where a fsc is seeking to establish or the secretary shall prescribe regulations setting forth -- rules for the allocation of expenditures in sec_925 provides the fsc marginal_costing rule b rules for marginal_costing - b the marginal_costing rules tam-104003-04 maintain a market for export_property a in general this section prescribes the b marginal_costing rules -- in general marginal_costing is a method under which only direct production_costs of producing a particular item product or product line are taken into account for purposes of computing the combined taxable_income of the fsc and its related_supplier under sec_925 marginal_costing rules authorized by sec_925 if under paragraph c of this section a fsc is treated for its taxable_year as seeking to establish or maintain a foreign market for sales of an item product or product line of export_property from which foreign_trading_gross_receipts are derived the marginal_costing rules prescribed in paragraph b of this section may be applied at the related supplier’s election to compute combined taxable_income of the fsc and related_supplier derived from those sales temp sec_1 b -1t provides in pertinent part overall profit percentage limitation under marginal_costing the combined taxable_income of the fsc and its related_supplier may not exceed the overall profit percentage determined under paragraph c of this section multiplied by the fsc’s foreign_trading_gross_receipts if the fsc is the principal on the sale or the related supplier’s gross_receipts if the fsc is a commission agent from the sale of export_property for purposes of this section an item product or product line is the item or group consisting of the product or product line pursuant to sec_1 a -1t c used by the taxpayer for purposes of applying the full costing combined taxable_income method of sec_1 a -1t c and overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual choice of the fsc even though it may not be the same ii however for purposes of determining the grouping of transactions i in general tam-104003-04 item or grouping referred to in the above subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method c definitions -- establishing or maintaining a foreign market a fsc shall be treated for its taxable_year as seeking to establish or maintain a foreign market with respect to sales of an item product or product line of export_property from which foreign_trading_gross_receipts are derived if the combined taxable_income computed under paragraph b of this section is greater than the full costing combined taxable_income overall profit percentage i for purposes of this section the overall profit percentage for a taxable_year of the fsc for a product or product line is the percentage which -- a the combined taxable_income of the fsc and its related_supplier from the sale of export_property plus all other taxable_income of its related_supplier from all sales domestic and foreign of such product or product line during the fsc’ s taxable_year computed under the full costing method is of b the total gross_receipts of the fsc and related_supplier from all sales of the product or product line ii at the annual option of the related_supplier the overall profit percentage for the fsc’s taxable_year for all products and product lines may be determined by aggregating the amounts described in subdivision i a and b of this paragraph of the fsc and all domestic tam-104003-04 prior to the enactment of the fsc provisions certain transactions were subject_to c historical background of the grouping and marginal_costing rules members of the controlled_group as defined in sec_927 and sec_1 a -1t h of which the fsc is a member for the fsc’s taxable_year and for taxable years of the members ending with or within the fsc’s taxable_year emphasis added in general where the provisions of the bill are identical or substantially_similar to the disc provisions under present law the committee intends that rules comparable to the rules in regulations issued under those provisions will be applied to the fsc sec_941 provides a marginal_costing rule for the eti exclusion that is analogous to the fsc marginal_costing rule in sec_925 pending the issuance of detailed administrative guidance the fsc marginal_costing regulations cited above apply for purposes of the eti exclusion see jcx-111-00 p the domestic_international_sales_corporation disc provisions sec_991 through which contained administrative pricing rules similar to the fsc administrative pricing rules the legislative_history of the fsc provisions states s prt no 98th cong 2d sess vol i first three paragraphs of sec_1_994-1 provide product or a product line will be accepted by a district_director if such determination conforms to any one of the following standards a a recognized industry or trade usage or b the two-digit major groups or any inferior classifications or combinations thereof within a major group of the standard industrial classification as prepared by the statistical policy division of the office of management and budget grouping transactions i generally the determinations under this section are to be made on a transaction-by-transaction basis however at the annual choice of the taxpayer some or all of these determinations may be made on the basis of groups consisting of products or product lines with respect to grouping transactions of a disc for full costing cti purposes the ii a determination by a taxpayer as to a tam-104003-04 executive office of the president iii a choice by the related_supplier to group grouping of transactions i in general for with respect to grouping transactions of a disc for marginal_costing cti purposes of this section an item product or product line is the item or group consisting of the product or product line pursuant to sec_1_994-1 used by the taxpayer for purposes of applying the intercompany_pricing_rules of sec_1_994-1 transactions for a taxable_year on a product or product line basis shall apply to all transactions with respect to that product or product line consummated during the taxable_year however the choice of a product or product line grouping applies only to transactions covered by the grouping and as to transactions not encompassed by the grouping the determinations are made on a transaction-by-transaction basis for example the taxpayer may choose a product grouping with respect to one product and use the transaction-by-transaction method for another product within the same taxable_year purposes sec_1_994-2 provides the technical memorandum accompanying the treasury_decision issuing the disc administrative pricing regulations states in pertinent part overall profit percentage under subparagraph of this paragraph any product or product line grouping permissible under sec_1_994-1 may be used at the annual choice of the taxpayer even though it may not be the same item or grouping referred to in subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in such subdivision i paragraph c provides the rules with respect to grouping of transactions for purposes of marginal_costing the groups consisting of products or product lines adopted by the related_supplier under sec_1_994-1 for purposes of applying the intercompany_pricing_rules ii however for purposes of determining the sec_1_994-2 tam-104003-04 of sec_1_994-1 must also be used for purposes of applying the marginal_costing rules items not grouped under sec_1_994-1 should not be grouped for marginal_costing purposes however for purposes of determining the overall profit percentage under paragraph c the option is given to adopt broader groups of products and product lines than were adopted under sec_1_994-1 this liberalization of the grouping rule is intended to make simpler and easier the computation of the overall profit percentage limitation also if broader groups may be adopted marginal_costing may be permitted with respect to some items products or product lines for which marginal_costing would not otherwise be available this approach is consistent with the theory of sec_1_994-1 which is to give taxpayers maximum flexibility in determining groups of products and product lines in order to obtain maximum benefit from the intercompany_pricing_rules and to simplify computations tech mem t d tm lexi sec_30 pincite date ii discussion the cti method is a fsc administrative pricing method that may be applied by a taxpayer using either the full costing rules of temp treas reg ' a -1t c or the marginal_costing rules of temp treas reg ' b -1t temp sec_1 b -1t a second sentence and c limits the marginal_costing rules to sales where marginal_costing cti is greater than full costing cti threshold requirement even if the threshold requirement is met cti determined under the marginal_costing rules may not exceed the oppl which is the product of the foreign_trading_gross_receipts that gave rise to such cti and the opp temp treas reg ' b - 1t b thus for each cti amount determined under the marginal_costing rules an opp must also be determined generally the cti method applies on a transaction-by-transaction basis sec_927 provides that to the extent provided in regulations fsc provisions that would otherwise apply on a transaction-by-transaction basis may be applied by taxpayers aon the basis of groups of transactions based on product lines or recognized industry or trade usage temp treas reg ' a -1t c i allows taxpayers to elect to group transactions for administrative transfer_pricing purposes under the full costing rules temp treas reg ' a -1t c ii through vii contains guidelines for such groupings temp treas reg ' b -1t a allows taxpayers to elect to apply the marginal_costing rules instead of the full costing rules to transactions or opp is defined below tam-104003-04 temp treas reg ' b -1t b i provides that in general the grouping groups of transactions for clarity in the following discussion we refer to these groupings elected for administrative transfer_pricing purposes under both the full costing and marginal_costing rules as method groupings rules of temp treas reg ' a -1t c apply for purposes of the marginal_costing rules temp treas reg ' b -1t b ii provides that for purposes of determining the opp with respect to marginal_costing cti taxpayers may elect groupings that are different from the underlying method groupings provided that they adhere to the grouping rules of temp treas reg ' a -1t c they are at least as broad as the method groupings and no product is included in more than one grouping thus a special grouping is used to determine opp and may be broader than the method grouping used to determine the marginal_costing cti to which such opp relates for clarity in the following discussion we refer to this special grouping as the opp grouping the opp is a fraction the numerator of which is the worldwide taxable_income from sales of products in the opp grouping determined on a full costing basis and the denominator of which is the gross_receipts from such sales temp treas reg ' b -1t c i in a case involving the marginal_costing regulations under the disc regime the united_states tax_court described the function of the oppl as follows the oppl essentially limits the profitability of export sales for purposes of computing taxable_income under marginal_costing to the profitability of worldwide sales or overall profitability of the product or product line determined under a full costing method 94_tc_919 aff d 955_f2d_1037 6th cir cert_denied 506_us_827 the tax_court also observed that the fsc marginal_costing regulations are avirtually identical to treas reg ' id pincite see also 984_f2d_416 fed cir observing that the oppl aprevented taxable_income after deducting only direct labor and material from exceeding the normal overall profitability of the product in other words the oppl reduces a taxpayer s cti under the marginal_costing method to the amount that would result if the taxpayer s profit percentage on sales of export_property were equal to its worldwide profit percentage on all sales of the same product or product line determined on a full costing basis both the tax_court affirmed by the sixth circuit and the federal_circuit have held that the oppl regulation is a valid regulation see brown-forman t c pincite and dow corning f 2d pincite sec_1_994-2 was the direct predecessor of the fsc marginal_costing regulations we note that the earlier version of the oppl regulation at issue in brown-forman and dow corning differed from the fsc oppl regulation in at least one material respect the double-inclusion prohibition tam-104003-04 a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group at issue is whether the opp grouping methodology adopted by taxpayer -- the selection of overlapping opp groupings at different levels of the product hierarchy for different products -- complies with the restriction stated in the second sentence of temp sec_1 b -1t b ii this restriction prohibits a product from being counted more than once in a taxpayer’s opp computations thus we refer to the restriction as a prohibition against double inclusion or the double-inclusion prohibition in diagram for example assuming taxpayer elects the benefit of product a’s own relatively large product-level opp with respect to product a cti we must determine whether taxpayer's election of the opp for product line abcd with respect to product b cti constitutes a double counting of product a for opp purposes in violation of the double-inclusion prohibition for maximum clarity throughout the remainder of this discussion we must emphasize the distinction between method groupings and opp groupingsdollar_figure we reiterate that method groupings are the groupings elected to determine in this case cti both under the full costing rules temp sec_1 a -1t c and the marginal_costing rules temp sec_1 b -1t b i the method groupings must be the same for both full costing and marginal_costing purposes temp sec_1 b -1t b i taxpayer elected method groupings at the lowest product level a b c etc such opp grouping applies for the purpose of determining the opp applicable to the cti amount determined for the method grouping for example if taxpayer determined marginal_costing cti for product g transactions using the product g grouping and applied the opp for product line gh to product g the method grouping for product g is product g and the opp grouping for product g is product line gh in addition to the rule that allows an opp grouping to be broader than its corresponding method grouping the opp grouping must comply with all other grouping rules including the double-inclusion prohibition which is stated in both the method grouping portion of the fsc regulations ie temp sec_1 a -1t c and temp sec_1 b -1t b i and the opp grouping portion of the fsc regulations ie temp sec_1 b -1t b ii discussed in detail below was not present in the earlier version and was added to the fsc regulation to prevent among other things the kind of grouping methodology at issue in this case we recognize that method grouping and opp grouping are not defined terms set forth in the fsc or eti exclusion provisions we use these terms only to distinguish between the two types of groupings that are described in the fsc transfer_pricing regulations an opp grouping may be broader than the method grouping to which it relates tam-104003-04 we present the following example to illustrate the fsc transfer_pricing principles described above assume that taxpayerz has fsc sale transactions involving three different products the product hierarchy of products and product lines each of which could be a valid grouping individually11 under the fsc grouping rules is as follows diagram product line cjb product c full costing product j marginal_costing product b marginal_costing as diagram shows taxpayerz applies the full costing rules to determine the cti from sales of product c and elects to apply the marginal_costing rules to determine the cti from sales of products j and b because taxpayerz applied the full costing rules to product c taxpayer may not group product j and b sales at a level higher than the product level ie j and b for cti purposes under the marginal_costing rules taxpayer must determine an opp for product j cti and an opp for product b cti each opp must be determined with respect to a grouping that is at least as broad as the method grouping j or b to which it relates because of the double-inclusion prohibition taxpayerz has two opp grouping options product j opp and product b opp limiting product j cti and product b cti respectively or product line cjb opp limiting both product j cti and product b cti these are the only two opp grouping permutations that do not result in a prohibited double inclusion and do comply with all other grouping requirements if taxpayerz elects to apply the product line cjb opp grouping to products j and b however as the example demonstrates because of the double-inclusion prohibition the validity of any particular claimed grouping must be determined in the context of the other claimed groupings tam-104003-04 a service position taxpayerz may and in fact must include the product c sales in the opp computation even though product c cti was computed using full costing inclusion of the product c sales does not violate the double-inclusion prohibition because as with products j and b product c is included in only one opp grouping product line cjb and such inclusion is necessary in order for the grouping to be complete and valid temp sec_1 b -1t b governs grouping for marginal_costing purposes temp sec_1 b -1t b i sets forth a general_rule that the marginal_costing groupings must be the same as the full costing groupings temp sec_1 b -1t b ii provides an exception to the required congruence with the full costing groupings for purposes of determining the opp the first sentence of temp sec_1 b -1t b ii provides that the opp grouping need not be the same as the method grouping with three qualifications first it must be a product or product line grouping permissible under the grouping rules in temp sec_1 a -1t c second the opp grouping must be at least as broad as the method grouping third the double-inclusion prohibition applies in summary temp sec_1 b -1t b provides that method groupings must be the same for both full costing and marginal_costing purposes but opp groupings may be broader than the method groupings to which they relate provided that no product is included in more than one opp grouping in the second sentence of temp sec_1 b -1t b ii insofar as it involves overlapping groupings the use of opps selected from different levels in the product hierarchy necessarily results in the inclusion of a product in more than one grouping whenever the levels are within the same product line and thus overlap an example of overlapping groupings in diagram is product a and product line abcd product a falls within both of these levels of the product hierarchy and could be grouped in either one of them for example the individual product-level opps could be used for opp grouping with respect to each of products a b c and d or the opp determined at the level of product line abcd could be used with respect to each of the four products in the latter case none of the products would violate the double-inclusion prohibition because each product would be used in only one opp grouping -- abcd however the double-inclusion prohibition prevents any one of the products from being grouped at both levels because then it would be used in more than one opp computation in determining the fsc commission for the taxable_year thus if taxpayer uses the opp determined at the product a level with respect to product a cti taxpayer is prohibited from using the opp determined at the product line abcd level with respect to product b cti otherwise product a would be used in a second opp grouping that of product line abcd taxpayer’s opp grouping methodology violates the double-inclusion prohibition tam-104003-04 b taxpayer arguments taxpayer asserts and we agree that its opp grouping methodology is substantively similar to the methodology that was analyzed and rejected in tam prl lexi sec_280 date taxpayer asserts new arguments in support of that methodology and also invites the service to rethink its rejection of the arguments raised by the tam taxpayerdollar_figure the new arguments some of which bear similarities to the arguments addressed in tam are analyzed below argument - threshold requirement and double-inclusion prohibition are inconsistent taxpayer claims that the service’s application of the double-inclusion prohibition violates the threshold requirement in temp sec_1 b -1t a and c that the marginal_costing rules apply only if marginal_costing cti exceeds full costing cti as illustrated in the discussion above the service position is that taxpayer’s use of the opp for product a - in combination with the double-inclusion prohibition -- obligates taxpayer to use the opp for product b application of one of the other potential opps to product b cti based on the ab abcd and abcdefgh product lines would constitute a prohibited double inclusion of product a in two opp groupings taxpayer argues that requiring taxpayer to use the opp for product b when greater opps are available for instance the product line abcd opp violates the threshold requirement cti is a taxable_income amount specific to fsc transactions opp is a ratio the numerator of which is worldwide taxable_income from a product or product line determined on a full costing basis and the denominator of which is the worldwide gross_receipts from the same product or product line the threshold requirement prescribes a comparison of cti amounts computed under the full costing and marginal_costing rules under the threshold requirement if marginal_costing cti is greater than full costing cti a taxpayer may elect to apply the marginal_costing rules to compute its fsc transfer price or commission for this purpose marginal_costing cti is limited by the oppl which is determined using a formula that includes an opp therefore the opp is irrelevant to the application of the threshold requirement and becomes relevant in the fsc context only if the threshold requirement has been satisfied taxpayer’s obligation to use the opp for product b rather than a greater opp has nothing to do with determining whether marginal_costing cti is greater than full costing cti because the double-inclusion prohibition in temp sec_12 we note that technical_advice memoranda tam may not be used or cited as precedent sec_6110 we refer to tam solely for the purpose of acknowledging taxpayer’s assertion that its opp grouping methodology is materially similar to the one described in that tam and for the purpose of responding to taxpayer’s specific request that we rethink the reasoning and conclusions contained in the tam taxpayer fails to recognize that cti and opp are separate and distinct concepts tam-104003-04 nevertheless taxpayer asserts that the threshold requirement represents a sec_1 b -1t b ii has no connection to the computation of cti taxpayer’s assertion -- that the service’s position conflicts with the threshold requirement -- is incorrect guarantee where marginal_costing cti is greater than full costing cti that fsc benefits determined under the marginal_costing rules will be greater than under the full costing rules taxpayer further asserts that the double-inclusion prohibition contradicts such purported guarantee we illustrate taxpayer’s argument with the following hypothetical based on diagram assume that with respect to product b full costing cti i sec_90x marginal_costing cti is 100x and the oppl i sec_80x based on the opp for product b if taxpayer applies the product a opp to the product a cti and the service requires taxpayer to apply the product b opp to the product b cti in accordance with the double- inclusion prohibition then with respect to product b taxpayer receives fsc benefits on only 80x which is less than the 90x full costing cti amount taxpayer would receive fsc benefits that are less than based on 80x the benefits it would have received under the full costing rules based on 90x even though the marginal_costing rules do not apply unless marginal_costing cti is greater than full costing cti thus taxpayer argues the service’s application of the double-inclusion prohibition is inconsistent with the threshold requirement contrary to taxpayer’s assertions the hypothetical taxpayer is not stuck with a worse result under the marginal_costing rules than under the full costing rules as a result of the service’s enforcement of the double-inclusion prohibition for instance a taxpayer in such position may use the full costing rules to obtain the benefit of the result based on 90x in the alternative a taxpayer also has the option of using a broader opp grouping ab abcd or abcdefgh for both product a and product b marginal_costing cti is greater than full costing cti the marginal_costing rules guarantee a better tax result the threshold requirement only opens the door to the marginal_costing rules it does not ensure a better tax result the purpose of the oppl is to limit marginal_costing cti to worldwide profitability determined on a full costing basis in the hypothetical set forth above taxpayer’s opp with respect to product b was lower than its fsc marginal_costing profit percentage as a result taxpayer’s fsc benefits under the marginal_costing rules with respect to product b are limited to the 80x amount if taxpayer elects to use product a as the opp grouping for product a cti however the hypothetical taxpayer presumably will either use the full costing rules for product b or use a broader opp grouping for both product a and product b rules can result in a lower fsc benefit than the full costing rules even if marginal_costing cti exceeds full costing cti - is not limited to situations that involve the the phenomenon demonstrated in the hypothetical - that the marginal_costing taxpayer appears to be operating under the misapprehension that where tam-104003-04 application of the double-inclusion prohibition for example assume that taxpayerq’s only product is product b which has an opp of assume further that taxpayerq’s full costing cti marginal_costing cti and oppl with respect to product b are 90x 100x and 80x respectively these are the same figures as in the hypothetical above the only difference between the two scenarios is that in this hypothetical taxpayerq has no other products which renders the double-inclusion prohibition irrelevant that is taxpayerq’s only opp grouping option is the product b grouping no broader opp groupings are available because there are no other products because taxpayerq’s marginal_costing cti of 100x is greater than the full costing cti of 90x taxpayerq may apply the marginal_costing rules to product b however the oppl limits fsc benefits for product b under the marginal_costing rules to 80x presumably taxpayerq will choose to use the full costing rules rather than elect the marginal_costing rules and claim fsc benefits on the 90x amount in short the oppl can and does deny marginal_costing benefits in situations where the double- inclusion prohibition is not involved taxpayer’s argument suggests that double counting of some products should be permitted in spite of the double-inclusion prohibition this view is in direct contradiction to the double-inclusion prohibition which is intended to prevent such circumvention of the oppl moreover we note that the validity of the oppl as an appropriate limitation was upheld in brown-forman and dow corning argument - taxpayer’s method groupings and opp groupings are the same taxpayer asserts that the double-inclusion prohibition in temp sec_1 b -1t b ii does not apply in taxpayer’s situation because taxpayer’s method groupings were the same as its opp groupings put another way taxpayer argues that the double-inclusion prohibition applies only if opp groupings are different from method groupings and that no such regrouping occurred in this case although it is a clear and unambiguous fact that taxpayer regrouped for opp purposes we explain our reasoning here to dispel any lingering confusion double-inclusion prohibition applies only in the case of opp regroupings ie where opp groupings differ from the valid method groupings to which they relate taxpayer is incorrect when it claims that it did not regroup in this case for purposes of discussing this argument we focus only on products a and b in diagram taxpayer asserts that its method groupings with respect to products a and b are a b ab abcd and abcdefgh in other words taxpayer believes that its method groupings are all of the potential groupings contained in its product hierarchy for similar reasons taxpayer asserts that its opp groupings with respect to products a and b are a b ab abcd and abcdefgh as a result of this reasoning taxpayer concludes that its method groupings and opp groupings are the same and therefore there was no regrouping to trigger the double-inclusion prohibition of temp sec_1 b -1t b ii while taxpayer is correct that the temp sec_1 b -1t b ii tam-104003-04 taxpayer’s argument confuses two concepts - groupings and the product hierarchy method groupings and opp groupings are elected by taxpayers on an annual basis see temp sec_1 a -1t c i and b -1t b i to repeat a taxpayer’s groupings are elected the elected groupings both method and opp generate the particular computations that are reflected on the taxpayer’s return in contrast the product hierarchy is merely a conceptual construct or schematic representation used by taxpayers to facilitate consideration of their grouping options a product or product line reflected in a taxpayer’s product hierarchy constitutes a method grouping or opp grouping only if the taxpayer elects to use such grouping in its fsc computations products and product lines that are not elected are not method groupings or opp groupings they are not groupings at all for fsc transfer_pricing purposes taxpayer’s assertions to the contrary are contradicted by the grouping elections reflected on taxpayer’s returns and taxpayer’s representations in connection with this memorandum of taxpayer’s five purported method groupings with respect to products a and b a b ab abcd and abcdefgh only two of them -- products a and b -- are actual groupings we know this because taxpayer elected to compute cti for its product a and product b transactions on the basis of the groupings product a and product b respectively by its own admission and as reflected on its returns taxpayer did not compute cti and determine fsc commissions for product line ab abcd or abcdefgh b ab abcd and abcdefgh as taxpayer asserts but rather product a and product line abcd respectively the method groupings product a and product b are different from the opp groupings product a and product line abcd therefore taxpayer regrouped for opp purposes and the double-inclusion prohibition applies to invalidate the combination of the product a and product line abcd opp groupings because product a is double-counted argument - the broadness requirement is premised on double inclusion reg sec_1 b -1t b ii that the product line abcd opp grouping that taxpayer elected for product b cti must include product a notwithstanding the double-inclusion prohibition otherwise such grouping would not be at least as broad as the purported abcd method grouping product hierarchy constitutes its product groupings for fsc purposes as we indicated in our analysis of argument taxpayer incorrectly claims that product line abcd was a method grouping taxpayer admits and taxpayer’s returns reflect that taxpayer elected method groupings no higher than the product level of the product hierarchy in addition taxpayer’s proposed interpretation of the at least as broad as language taxpayer argues based on the at least as broad as language of temp treas for similar reasons taxpayer’s opp groupings for products a and b are not a this argument is premised in part on taxpayer’s incorrect assumption that its tam-104003-04 taxpayer claims that the double-inclusion prohibition applies horizontally but disregards the accompanying double-inclusion prohibition that is taxpayer suggests that we interpret the marginal_costing rules in a manner that disregards the double- inclusion prohibition and thus permits double counting of products for opp purposes under taxpayer’s approach the double-inclusion prohibition would have no effect on opp groupings the second sentence of temp sec_1 b -1t b ii is an integral part of the oppl rules and may not be disregarded argument - horizontal vs vertical grouping relationships not vertically for example taxpayer believes that the double-inclusion prohibition is intended to prevent taxpayer from including a single product in more than one product grouping that are at the same level of the product hierarchy - for example abcd and defgh ie horizontal relationship conversely taxpayer does not believe that the double-inclusion prohibition is intended to prevent taxpayer from including a single product in more than one level of the product hierarchy - for example product a and product line abcd ie vertical relationship we find no support for taxpayer’s position in the fsc regulations which do not distinguish between horizontal and vertical relationships among groupings the double- inclusion prohibition is a blanket restriction against double inclusion the horizontal and vertical grouping relationships posited by taxpayer have the same characteristic of overlapping which results in a similarly distortive mathematical effect in both cases that is a high-profit product a in the example is double-counted as both the source of a large opp with respect to its own transactions and an enhancement to the opp of a product with lower profitability b in the example this kind of distortion is targeted by the plain language of the second sentence of temp sec_1 b -1t b ii which by its terms abides no double counting in short we perceive no relevance in a distinction between horizontal and vertical grouping relationships in connection with the double-inclusion prohibitiondollar_figure argument - the double-inclusion prohibition hinders maximization of fsc benefits prohibition complicates taxpayer’s task of electing the most beneficial opp groupings and thereby frustrates taxpayers’ ability to determine and claim the maximum fsc benefits allowable for example under taxpayer’s opp grouping methodology taxpayer determines the opp for each product and product line in the product hierarchy and then applies to each transaction or product the greatest opp that includes such transaction or product without regard for the double-inclusion prohibition moreover we reject taxpayer’s premise that its opp grouping methodology is based on vertical relationships rather than horizontal relationships when taxpayer applied the product a opp to product a cti and applied the product line abcd opp to product b cti taxpayer double counted product a for opp purposes with respect to products a and b which are - according to taxpayer’s unsupported theory -- horizontally related within the grouping hierarchy taxpayer suggests that the service’s application of the double-inclusion tam-104003-04 although taxpayer may maximize its fsc benefits when it elects its opp taxpayer is correct that taxpayers have the right to maximize their fsc benefits in contrast the additional step of abiding by the double-inclusion prohibition would require taxpayer to perform a greater number of computations to determine which opp grouping permutation in the aggregate yields the greatest fsc benefit while also complying with the double-inclusion prohibition in applying the grouping and marginal_costing rules if taxpayer has more than one opp grouping option taxpayer may elect the grouping with the greatest opp provided that the grouping meets the requirements of temp sec_1 a -1t c and b -1t b these requirements state the double inclusion prohibition twice - first in temp sec_1 a -1t c ii and again in temp sec_1 b -1t b ii - emphasizing that the fundamental grouping rules are the same for both method grouping and opp grouping purposes and that the double-inclusion prohibition applies in both contexts groupings such maximization must occur within the guidelines for opp grouping which include the double-inclusion prohibition the double-inclusion prohibition contributes to the determination of what amount of fsc benefits is the maximum allowable_amount without rules such as the double-inclusion prohibition taxpayers would not know what the maximum allowable benefit is argument - goal of flexibility justifies disregard of the double-inclusion prohibition taxpayer asserts that the fsc provisions should be construed in a manner that permits taxpayer the flexibility to use double counting in its opp grouping methodology notwithstanding the double-inclusion prohibition taxpayer correctly observes that the administrative pricing rules in general and the marginal_costing and opp grouping rules in particular afford taxpayers certain choices and flexibility in determining fsc treatment see tech mem t d tm lexi sec_30 pincite however taxpayer erroneously extrapolates from these general statements of policy to a position that the fsc provisions must be construed to permit unrestricted flexibility the flexibility afforded in the administrative pricing rules is not unbridled the oppl itself is a significant restriction on the marginal_costing rules taxpayer's argument ignores well-established principles of statutory construction the fsc provisions in general and in particular the marginal_costing and grouping rules enabled by sec_925 and sec_927 effectively confer a partial exemption of income the tax_court has held that grouping issues under the disc regime are subject_to the doctrine_of narrow construction of tax exemption provisionsdollar_figure in napp this doctrine has been consistently applied in a variety of tax cases by the supreme court and circuit courts of appeal see 504_us_229 title vii back-pay award held not within scope of sec_104 exclusion of damages for personal injury exclusions from income must be narrowly construed 489_us_726 in construing provisions such tam-104003-04 systems inc v commissioner tcmemo_1993_196 the court held invalid a country-by-country basis of grouping finding that since the regulation results in a tax deduction we are required to construe it narrowly in 94_tc_919 aff'd 955_f2d_1037 6th cir the court rejected a taxpayer’s argument that the opp regulations must be interpreted in every case to maximize the benefit of marginal_costing the court held petitioner's argument is essentially that if its method produces a result in harmony with the general regulatory purpose it is correct s uch end justifies the means argument must fail where the means contravenes the plain language of the regulations w e are unwilling to rewrite the regulation as sec_356 in which a general statement of policy is qualified by an exception we usually read the exception narrowly in order to preserve the primary operation of the provision 356_us_260 rate exception for capital_gain has always been narrowly construed so as to protect the revenue against artful devices 350_us_46 since capital_gain treatment is an exception from the normal_tax requirements of the internal_revenue_code the definition of a capital_asset must be narrowly applied 336_us_28 the income taxed is described in sweeping terms and should be broadly construed in accordance with an obvious purpose to tax income comprehensively the exemptions on the other hand are specifically stated and should be construed with restraint in the light of the same policy 292_us_435 o nly in exceptional situations clearly defined has there been provision for an allowance for losses suffered in an earlier year 123_f3d_1342 10th cir w e must narrowly construe the 'reasonable cause' exception to sec_6672 liability in order to further the basic purpose of sec_6672 to protect government revenue 86_f3d_1045 11th cir because the terminable property rule is an exception to this general_public policy it should be narrowly construed 914_f2d_586 4th cir defamation damages held not within scope of sec_104 exclusion of damages for personal injury it is a well-recognized even venerable principle that exclusions to income are to be narrowly construed 412_f2d_494 6th cir deferral of gain on residence denied income_tax provisions which exempt taxpayers under given circumstances from paying taxes or as here postponing them are strictly construed 394_f2d_631 6th cir dividend credit denied i t is standard tax law that income deductions and tax_credits are narrowly construed and the taxpayer has the burden of showing he comes within the provision relied upon 364_f2d_38 8th cir income of native american lessee of tribal land not entitled to statutory exemption relating to fee interests exemptions from taxation are matters of legislative grace while here there was no treaty or statute expressly or impliedly exempting such income 324_f2d_702 5th cir this treatment is an exception to the general_rule of taxing all net_income as ordinary_income and as an exception it should be narrowly construed o'gilvie v united_states ustc big_number d kan mot for rec66_f3d_1550 10th cir aff’d 519_us_79 punitive_damages held not within scope of sec_104 exclusion i t is a cardinal rule_of taxation that exclusions to income are to be narrowly construed tam-104003-04 applying the same principle to this case the scope of permitted opp grouping the sixth circuit affirmed stating given the clarity of the opp regulation at issue we are unmoved by the taxpayer's argument f 2d pincite should be narrowly construed as in brown-forman the opp regulation in this case is unambiguous we decline to adopt taxpayer's interpretation which in effect would rewrite or even delete the second sentence of temp sec_1 b -1t b ii had treasury and the service intended to narrow the scope of the double-inclusion prohibition in the very specific way that taxpayer suggests we would expect that explicit language limiting the scope of the prohibition would have been added to the provision as adopted the double-inclusion prohibition applies to the overlapping opp groupings used by taxpayer argument - inclusion of full costing transactions in opp groupings in the team request taxpayer asked that this memorandum address whether full costing transactions are included in the opp groupings applied to marginal_costing transactions taxpayer argues that if full costing transactions are in fact properly included in opp groupings then this is inconsistent with the service’s application of the double-inclusion prohibition the double-inclusion prohibition does not require the exclusion of full costing transactions from opp considerations on the contrary the worldwide aspect of the opp formula requires the inclusion of all transactions in the relevant opp grouping regardless of whether the full costing or marginal_costing rules are applied in short we agree with taxpayer that full costing transactions are properly included in opp groupings in some instancesdollar_figure inclusion prohibition although inclusion of full costing transactions in opp groupings is required by temp sec_1 a -1t c iii and b -1t b ii and c i such transactions are still subject_to the double-inclusion prohibition for opp grouping purposes that means that a full costing transaction may be included in no more than one opp grouping just like any marginal_costing transaction the inconsistency perceived by taxpayer is non-existent the double-inclusion prohibition applies to each full costing transaction that is properly included in an opp grouping as a result such transaction or product or product line as the case may be is included in one and only one method grouping for the purpose of computing full costing cti and one and only one opp grouping for the purpose of determining the oppl for a product grouping that includes such transaction therefore if the double-inclusion prohibition and other grouping rules are applied correctly double counting of full costing transactions occurs neither in the cti context nor in the opp context this issue was analyzed in detail in technical assistance tm lexi sec_1 date we note that technical assistance memoranda may not be used or cited as precedent sec_6110 we refer to ta solely for the purpose of directing taxpayer’s attention to a detailed analysis of the question raised by taxpayer but taxpayer is incorrect that such treatment is inconsistent with the double- tam-104003-04 c summary as described above taxpayer presented several arguments in support of its double counting of products for opp grouping purposes despite the plain meaning of the double-inclusion prohibition in temp sec_1 b -1t b ii after careful consideration we conclude that taxpayer’s arguments are unfounded double inclusion of products for purposes of opp computations results in a distortion of a taxpayer’s worldwide profitability - a principal limitation on fsc benefits in other words taxpayer’s opp grouping methodology computes an artificially inflated worldwide profit margin taxpayer’s position disregards the purpose policy and plain language of the oppl rules taxpayer also requested that we reconsider the arguments raised by a different taxpayer and rejected in tam we agree with the conclusions stated in tam and decline to review those arguments in detail in this memorandum sec_6110 provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to the taxpayer
